Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 and 21 are objected to because of the following informalities:
In claim 16, the words “time remaining” should be rewritten as “a time remaining”.
In claim 21, the words “The method as claim 13” should be rewritten as “The method as recited in claim 13”.
The foregoing changes are required to correct antecedent basis and typographical issues.  Examiner will examine the merits of the claims based on the foregoing changes.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 15 recites the method as recited in claim 13, wherein, in the event that a defect of the at least one first vehicle is detected, the data regarding the vehicle state are transmitted by the at least one first vehicle to the at least one second vehicle.
Regarding claim 15, it is unclear what “the data regarding the vehicle state” is referring to since there is no antecedent basis for this phrase.  While claims 12 and 13 recite an ascertained data of the at least one first vehicle, nowhere do claims 12 and 13 recite anything about a data regarding a vehicle state as recited in claim 15.  The examiner will examine the merits of claim 15 assuming that “the data regarding the vehicle state” should be “the ascertained data of the at least one first vehicle”.
Appropriate amendments are required for the above-identified issues.  No new matter should be added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12-22 are rejected under 35 U.S.C. 102 (a)(2) as being unpatentable over Deragarden et al. (US 2018/0126931).
Regarding claim 12, Deragarden teaches a method for prompting an evasive maneuver by at least one first autonomous or semi-autonomous vehicle, comprising the following steps: (see Deragarden at the Abstract which discloses an autonomous emergency braking system of a vehicle which comprises pre-defined control phases; see Deragarden at [0037] which discloses that the AEB system 16 is further adapted to automatically decelerate or brake the lead vehicle 12 depending on the derived time to collision.)
ascertaining, by a control unit of the at least one first vehicle, a vehicle state of the at least one first vehicle; (see Deragarden at [0036 – 0037] which discloses an autonomous emergency braking (AEB) system 16 that is adapted to identify a potential collision threat 26; Examiner maps the potential collision threat to the recited vehicle state of the at least one first vehicle.)
ascertaining, by the at least one first vehicle, vehicles within a minimum distance; transmitting, by the at least one first vehicle, the ascertained data of the at least one first vehicle within the minimum distance, to the ascertained vehicles, for prompting an adaptation of a trajectory of the ascertained vehicles and/or a speed of the ascertained vehicles within the minimum distance; (see Deragarden at [0006] which discloses a vehicle configured to perform the steps of: obtaining an indicator of a potential collision threat identified by an autonomous emergency braking system of the vehicle and that the indicator is sent to one or more following vehicles; see Deragarden at Fig. 1 which illustratively discloses a distance between a lead vehicle and a following vehicle receiving the indicator 27; also see Deragarden at [0008] which discloses that the indicator may be time to collision (TTC) and that other indicators could be relative speed between the potential collision threat and the lead vehicle, distance between the potential collision threat and the lead vehicle, etc.  See Deragarden at [0037] which discloses that accelerations, driver response, lateral threats etc. could also be taken into account (dynamic conditions) and that the potential collision threat may for example be another vehicle which is in the predicted path of the lead vehicle.  See Deragarden at [0038] which further discloses that one of the predefined phases comprises an alert phase in which the warning brake phase 28b, the AEB system 16 automatically decelerates the lead vehicle 12 by applying braking and/or lowered throttle.  Examiner notes that Deragarden at Fig. 1 shows a vehicle within a certain distance being notified of a first vehicle’s status by way of an indicator.  This meets the claimed “within a minimum distance” which in light of the specification, means vehicles within a distance of the first vehicle.  Examiner maps the taking into account of the driver response and predicted path to prompting an adaptation of a trajectory of the ascertained vehicles.  Examiner maps the automatic deceleration of the vehicle to the prompting an adaption of the speed of the ascertained vehicles.)
transferring the at least one first vehicle into a safe state (see Deragarden at [0037] which discloses that AEB system 16 is further adapted to automatically decelerate or brake the lead vehicle 12 depending on the derived time to collision.  Examiner notes that decelerating or braking the vehicle based on the derived time to collision corresponds to transferring the at least one first vehicle into a safe state.)

Regarding independent claim 22, Deragarden teaches a system, comprising: at least one first vehicle including a control unit configured to ascertain a vehicle state of the at least one first vehicle (see Deragarden at [0036 – 0037] which discloses an autonomous emergency braking (AEB) system 16 that is adapted to identify a potential collision threat 26; Examiner maps the potential collision threat to the recited vehicle state of the at least one first vehicle.  Examiner maps the AEB system to the control unit.)
and at least one second vehicle, the at least one first vehicle being configured to transmit the ascertained vehicle state, based on the ascertained vehicle state of the at least one first vehicle, via a communication link, directly to the at least one second vehicle or via an external server unit to the at least one second vehicle, a control unit of the at least one second vehicle being configured to adapt a trajectory and/or a speed of the at least one second vehicle depending on the vehicle state of the at least one first vehicle (see Deragarden at [0006] which discloses a vehicle configured to perform the steps of: obtaining an indicator of a potential collision threat identified by an autonomous emergency braking system of the vehicle and that the indicator is sent to one or more following vehicles; also see Deragarden at [0008] which discloses that the indicator may be time to collision (TTC) and that other indicators could be relative speed between the potential collision threat and the lead vehicle, distance between the potential collision threat and the lead vehicle, etc.; also see Deragarden at [0039] which discloses that the vehicle-to-vehicle communication means 18 is generally adapted to send data to, and/or to receive data from, the following vehicle 14a and that in particular, the V2V communication means 18 may be used to send the derived time to collision from the lead vehicle 12 to the following vehicle 14a. The V2V communication means 18 may for example be based on WLAN, such as the IEEE802.11p standard.  Examiner notes that the V2V communications means disclosed by Deragarden corresponds to the recited communications link.  See Deragarden at [0037] which discloses that accelerations, driver response, lateral threats etc. could also be taken into account (dynamic conditions) and that the potential collision threat may for example be another vehicle which is in the predicted path of the lead vehicle.  Also, see Deragarden at [0038] which further discloses that one of the predefined phases comprises an alert phase in which the warning brake phase 28b, the AEB system 16 automatically decelerates the lead vehicle 12 by applying braking and/or lowered throttle.  Examiner maps the taking into account of the driver response and predicted path to prompting an adaptation of a trajectory of the ascertained vehicles.  Examiner maps the automatic deceleration of the vehicle to the prompting an adaption of the speed of the ascertained vehicles.)

Regarding claim 13, Deragarden teaches the method as recited in claim 12, wherein the ascertained data of the at least one first vehicle are transmitted from the at least one first vehicle to at least one second vehicle situated within the distance via a car-to-car communication (see Deragarden at [0039] which discloses that the vehicle-to-vehicle communication means 18 is generally adapted to send data to, and/or to receive data from, the following vehicle 14a and that in particular, the V2V communication means 18 may be used to send the derived time to collision from the lead vehicle 12 to the following vehicle 14a.   Deragarden at [0039] further discloses that the V2V communication means 18 may for example be based on WLAN, such as the IEEE802.11p standard.)
Regarding claim 19, Deragarden teaches the method as recited claim 13, wherein a value for the distance is varied depending on a speed of the at least one first vehicle and/or a speed of the at least one second vehicle (see Deragarden at Fig. 1 illustratively disclosing the inter-vehicle gap 24a; see Dergarden at [0053] which discloses that the TTC may be used to override the reading from the sensors whereby the following vehicle 14a instead increases the gap 24a for increased safety. In another example, the reading from the sensor(s) 35 may indicate that the gap 24a must be increased somewhat, whereas the received TTC may indicate that an emergency brake is very imminent, whereby the following vehicle 14a must decelerate or brake more than what is indicated by the reading from the sensor(s) 35.  Examiner maps varying the inter-vehicle gap to the recited value for the distance is varied depending on a speed of the at least one first vehicle and/or a speed of the at least one second vehicle.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Deragarden et al. (US 2018/0126931) in view of Jiang et al. (US 2017/0019887).
Regarding claim 14, Deragarden does not expressly disclose wherein the ascertained data of the at least one first vehicle are cyclically transmitted by the at least one vehicle to the at least one second vehicle which in a related art, Jiang teaches (see Jiang at [0011] which discloses that for V2V communications, a vehicle equipped with a wireless device (e.g., an autonomous vehicle, a non-autonomous vehicle, or a semi-autonomous vehicle) may need multiple semi-persistent resource assignments at the same time.  Jiang at [0011] further discloses that the vehicle may need different semi-persistent resource assignments that each correspond to a specific type of message the vehicle periodically broadcasts to other vehicles on the road).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deragarden to cyclically transmit the ascertained data of the at least one first vehicle to the at least one second vehicle, as taught by Jiang.  
One would have been motivated to make such a modification because there is an unmet need for a semi-persistent scheduling mechanism for V2V communications, as suggested by Jiang at [0011].  

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deragarden et al. (US 2018/0126931) in view of Lee et al. (US 2018/0095457).
Regarding claim 15, Deragarden teaches the method as recited in claim 13, wherein, [in the event that a defect of the at least one first vehicle is detected,] the ascertained data of the at least one first vehicle are transmitted by the at least one first vehicle to the at least one second vehicle (see Deragarden at [0006 - 0008] which discloses a vehicle configured to perform the steps of: obtaining an indicator identified by an autonomous emergency braking system of the vehicle and that the indicator at least partly determines a current control phase of the autonomous emergency braking system.  Deragarden at [0006] further discloses that the indicator is sent to one or more following vehicles.  Examiner notes that the indicator corresponds to the ascertained data.)
Deragarden does not expressly disclose in the event that a defect of the at least one first vehicle is detected, which in a related art, Lee teaches (see Lee at [0060] which discloses that vehicle condition information may be information related to a state of each unit of the vehicle 100 and that for example, the vehicle condition information may include: information on an operational status of each of the user interface apparatus 200, the object detection apparatus 300, the communication apparatus 400, the driving manipulation apparatus 500, the vehicle drive apparatus 600, and the operation system 700; and information indicating whether any unit has an error.  Examiner notes that information indicating whether any unit has an error corresponds to detection of a defect.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deragarden to detect a defect of the at least one first vehicle, as taught by Lee.  
One would have been motivated to make such a modification to improve safety of autonomous driving, as suggested by Lee at [0037].  
Regarding claim 16, the modified Deragarden teaches the method as recited in claim 15, wherein data regarding a type of the defect of the at least one first vehicle, (see Lee at [0060] which that vehicle condition information may be information related to a state of each unit of the vehicle 100 and that for example, the vehicle condition information may include: information on an operational status of each of the user interface apparatus 200, the object detection apparatus 300, the communication apparatus 400, the driving manipulation apparatus 500, the vehicle drive apparatus 600, and the operation system 700; and information indicating whether any unit has an error.  Examiner maps any one of the types of vehicle condition information to the data regarding a type of the defect.)
time remaining until the necessary initiation of a safe state, (see Deragarden at [0008] which discloses that the indicator may be time to collision (TTC); Examiner maps the time to collision (TTC) to the time remaining.)
and a planned type of the safe state of the at least one first vehicle are transmitted to the at least one second vehicle (see Deragarden at [0010] which discloses that the method may further comprise: receiving, in the one or more following vehicles, said indicator; and automatically adjusting the inter-vehicle gap(s) based on the received indicator.  Examiner notes that the automatic adjustment of the inter-vehicle gaps based on the received indicator corresponds to the planned type of the safe state.)
Regarding claim 18, the modified Deragarden teaches the method as recited in claim 15, wherein, if a defect occurs, the data regarding the ascertained vehicle state of the at least one first vehicle are transmitted to an external server unit (see Lee at [0176] which discloses that the controller 170 may transmit, through the communication apparatus 400, to a server capable of remotely controlling the vehicle 100, at least one of the following information: driver condition information; vehicle condition information; vehicle driving information; error information indicating an error in the vehicle 100; object information, a user input received via the user interface apparatus 200, and a remote control request signal.  Examiner notes that vehicle condition information corresponds to ascertained vehicle state.  Examiner notes that Lee’s server corresponds to the recited external server unit.)  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Deragarden et al. (US 2018/0126931) in view of Lee et al. (US 2018/0095457) and further in view of Watanabe et al. (US 6,449,400).
Regarding claim 17, the modified Deragarden discloses the method as recited in claim 15, wherein instances of [material fatigue, and/or] software errors, and/or [hardware errors] are detected by the control unit of the at least one first vehicle as the defect of the at least one first vehicle which in a related art (see Lee at [0287] which discloses that when the vehicle 100 is in autonomous mode, the controller 170 or the operation system 700 of the vehicle 100 may detect an error that has occurred while data processing is implemented in the software related to the autonomous driving function and that in this case, the controller 170 or the operation system 700 may generate error information including information related to the occurred error.)
The modified Deragarden does not expressly disclose detection of material fatigue and/or hardware errors, which in a related art, Watanabe teaches (see Watanabe at col. 6 lines 34-44 which discloses that the present invention can be applied for the detection of distortion, fatigue, rupture or the like in moving structures such as frames of airplanes, ship hulls, frames of motorcars, frames of railroad vehicles, and spacecraft bodies. Examiner maps the detection of fatigue in a frame of a motorcar to the recited material fatigue.  Examiner maps the detection of distortion in a frame of a motorcar to the recited hardware errors.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deragarden to detect material fatigue and/or hardware errors, as taught by Watanabe.  
One would have been motivated to make such a modification to increase the sensitivity of detecting information by an OTDR method making use of Rayleigh scattered light, as suggested by Watanabe at col. 1 lines 52-56.  

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Deragarden et al. (US 2018/0126931) in view of Shukla et al. (US 2018/0217229).
Regarding claim 20, Deragarden does not expressly disclose the method as recited in claim 13, wherein a value for the minimum distance is varied depending on a signal strength of the car-to-car communication between the at least one first vehicle and the at least one second vehicle which in a related Shukla teaches (see Shukla at [0021] which discloses that as vehicles in close proximity to each other, for example vehicles 110, 120, 130 and 140 shown in FIG. 1, are able to estimate vehicle pose more accurately because, as the vehicles become closer together, the received signal strength indicator (RSSI) becomes larger.  Shukla at [0021] further discloses that as one vehicle becomes closer to another vehicle, the RSSI becomes larger, and likewise the RSSI decreases as the vehicles move away from each other.  Examiner notes that as one vehicle becomes closer to another vehicle, the RSSI becomes larger which corresponds to a value for the minimum distance being varied depending on a signal strength of the car-to-car communication.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deragarden to provide for a minimum distance that varies depending on signal strength of the car-to-car communication, as taught by Shukla.  
One would have been motivated to make such a modification to allow light-based communication (LBC) transceivers to function independently of GPS, thereby increasing the robustness of the communication, as suggested by Shukla at [0021].  
Regarding claim 21, the modified Deragarden teaches the method as recited in claim 13, wherein data are transmitted from the at least one second vehicle to the at least one first vehicle (see Shukla at [0021] in conjunction with Fig. 1 which discloses vehicle-to-vehicle (V2V) communications connecting vehicles.  Examiner notes that the communication between the vehicles, as depicted in Fig. 1 of Shukla, corresponds to the transmission from the at least one second vehicle to the at least one first vehicle.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661